Citation Nr: 1450288	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-02 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript is of record. 


FINDING OF FACT

The preponderance of the evidence does not link the Veteran's current right knee condition to an in-service disease or injury.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim in a June 2011 letter that explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The June 2011 letter also informed him of degree of disability and effective date criteria.  The Veteran's claims were most recently readjudicated in an August 2012 supplemental statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claim.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

With respect to the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in July 2011, the report of which has been associated with the claims file.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

As previously acknowledged, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.  

II.  Service Connection 

The Veteran contends that his right knee condition is related to his active service and specifically, the result of jumping from a bunker.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As an initial matter, the July 2011 VA examination report demonstrates that the Veteran has a current diagnosis of residuals of right meniscus tear.  

Service treatment records are negative for any complaints, treatment or diagnoses related to a right knee condition.  However, the Veteran testified that he received twelve right knee heating treatments while in service, and a fellow service member's June 1971 statement corroborates that the Veteran used crutches while in service.  The Veteran's and the fellow service member's statements are credible evidence tending to establish the occurrence of the claimed events.  Thus, the Board finds that these claimed in-service events occurred.  However, no knee condition was noted by the examiner upon separation and in the associated report of medical history, the Veteran advised that he had never had a "trick" or locked knee, and never had any injury other than ones already noted.   

After service, the Veteran has recently testified that his right knee condition became progressively worse over time.  However, his reports regarding the continuity of the right knee condition have been internally inconsistent.  In this regard, private treatment records show the Veteran complained of right knee pain in April 1969, diagnosed as a torn right medial meniscus.  The Veteran reported a history of an in-service right knee injury that was treated with heat and an ace bandage, but that he had no trouble until he fell while wrestling, the day before he presented for that April 1969 care.  On the same day, the Veteran reported that the in-service injury "did not bother him particularly and he got along well after routine conservative treatment."  See April 1969 treatment record.  He further reported a right knee and ankle injury in May 1968 after jumping over a wall, and thereafter experienced episodes of buckling after running.  

The Veteran now asserts that the May 1968 injury occurred during active service in May 1967 not May 1968 and that he continued to have symptoms after service.  

In July 2011, the Veteran's spouse submitted a letter stating that the Veteran's has had a right knee disability since they met in 1969.    

In February 1972, the Veteran sustained a right knee injury following an attempt to start his motorcycle.  In March 1972, he underwent a right medial meniscectomy.  

In deciding this claim, the Board has carefully considered the Veteran's own lay assertions as to the continuity of the right knee condition.  The Board finds, however, that assertions of the continuing right knee condition following active service are not probative.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  In determining credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Here, the Veteran did not present a consistent history concerning his right knee condition as his assertions of continuing symptoms contradict other evidence of record, to include the separation examination medical history report prepared by the Veteran, as well as the Veteran's own statements rendered in connection with treatment, in 1969, 2 years after service.  Accordingly, the Board does not find the Veteran's present rendering of his right knee medical history to be probative.  

As the Board finds the evidence fails to show a continuous right knee condition commencing in service, the question in this case becomes whether the current right knee condition is otherwise etiologically related to service.  On this question, there is no competent medical evidence that supports the claim.  

A VA examiner in July 2011 opined that the Veteran's right knee condition was less likely as not incurred in or caused by the claimed in-service injury.  The examiner supported this conclusion by noting the Veteran denied having a knee disability at his separation examination and that there was no evidence of continuity of care between separation and April 1969.  

While the Veteran is competent to report the symptoms of his right knee condition and has testified that his current symptoms are related to service, he does not have the required medical expertise to link his disability to service.  The Board affords the July 2011 examination report probative weight since it considered the complete record including the private medical records from April 1969 and the acknowledged in-service injury.   

As there is not contrary medical opinion or consistent record of symptomatology that may be traced back to service, the preponderance of the evidence is against a finding that the Veteran's current right knee condition is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


